ON MOTION EOR REHEARING.
Broyles, C J.
Counsel for the plaintiff in error, in their motion for a rehearing of the case, complain that this court, in passing upon the grounds of the motion for a new trial, considered only the ground that alleged “the verdict is contrary to evidence and without evidence to support it.” Counsel for the plaintiff in error having argued in their brief only that ground of the motion for a new trial, the other grounds were treated as abandoned.
The question as to whether the eighteenth amendment to the constitution of the United States, and the “national prohibition act,” generally known as the “Volstead act,” superseded or abrogated the existing prohibition laws of the State, was attempted to be raised only by the demurrer to the accusation, and, under the ruling in paragraph 1 of the decision in this case, could not be considered by this court, since it was brought up by exceptions pendente lite upon which no assignment of error was made in the main bill of exceptions. However, the Supreme Court has recently passed upon the merits of this identical question adversely to the contentions of the plaintiff in error. See Jones v. Hicks, 150 Ga. 628 (104 S. E. 771).

Rehearing denied.


Luke and Bloodworth, JJ., concur.